OFFICE   OF THE    ATTORNEY       GENERAL   OF TEXAS
                                AUSTIN




Honorable Tm Swy
county Attorney
Amarillo, Texar
Dear Sir:




     we reoeived     your lot
our opinion In

                                                ode or any
     other etatute                               employment of
     firemen and                                over 30,000
                                                habitants?”
                                         the houra of employment
                                                , Penal Code, Seo-

                                  y fire department or
                                  olty of more than twenty-
                                  habitant8 rhall be re-
                           ty for more than sir (0) days

                      all be unlawful ior any city of
                      ty-five thousand (76,000)   lnhabl-
                      e or permit any auoh ilremen and
      polioomen to work more than twelve (1.2) hours
      per oalendar day or more than sevent -tro (7Z)
      hours in any one oalendar week and 9n no event,
      more than one hundred forty-tour   (i44) hours In
      any two (2) oonseoutlve  oalendar weeks ln the
      dirohargo of their dutlea exoept In oese of @nor-
      genoy whloh may arise where it ma beoome neoe8-
      sax-y to work more than twelve (18 3 hour8 per Oal-
      endar day or more than seventy-two    (7E) hours in


                                                        .-   ..__..   _-   -._-_   .--.__.   I-
Hon. Tom hay,    Pa’age2.



     any one calendar week or more then one hundred forty-
     four (144) hours in any two (2) oonsecutlve    calender
     weeke for the proteotlon   of property or .hume+nlife;
     said firemen and polioomen shall draw eddltlonal
     oompeneatlon Sor the number of hours worked in
     addition to the regular twelve (12) hour oelender
     day, or more then the regular seventy-two    (72) hours
     In any one oalender week or more then the regular
     one hundred forty-rour   (144) hours in any two (2)
     ooneecutlve  oeldnder weeks or If required to work
     on any day whloh has been designated as the day
     of the week that such member of said department
     should not be required to be on duty, additional
     oompeneatlon et the rate of time and one-half    over
     time computed upon the basis of their monthly sal-
     ary shall be paid to them’for such additional    time
     a8 they are required to work.”
      From a oarsful   reading of the above statute it is appar-
ent that the statute. doea not undertake to regulate      the hours
0r employment 0r firemen and polloomen      In any oltlee   or towns
exoept thoee having a population      of more than seventy-rive
thousand (75,000)    inhabitante.   The statute  has no eppll-
oatlon to cities   and towns having a population    of less than
seventy-five   thousand (75,000),   clnd our answer to your ques-
tion, therefore,    la in the negative.
                                        Your6 very truly
                                   ATTORNZ!fGENERALOF TEXAS


                                   BY
                                                   Glenn R. LswIs( signed)
                                                         Assistant
GRL:Ud

APPROVZD AUG 24, 1939
Gerald C. Kann (slqned)              (Stamped: )     Approved
ATTORNEY GENEML OF TEXAS                             Opinion Committee
                                                     By: R.W.F.,Chalrmen